DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/16/2021 has been entered. 
Notice to Applicant
This communication is in response to the amendment filed 02/16/2021. Claims 1-2, 5, 11, 18, 21, 25 have been amended. Claims 28-30 have been canceled. Claim 31 has been added. Claims 1-2, 4-5, 8, 10-11, 15, 17-18, 21-27, 31 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claim 21 teaches “a processor configured to execute the healthcare application and determine the measurements based on the raw signals.” However, the as-filed disclosure does not appear to describe a singular “processor” being able to “execute the healthcare application” and “determine the measurements based on the raw signals.” The specification only mentions two separate processors, each performing the respective functions: “the main microcontroller 104” which “can determine how the raw signal received by the analog front end 102 is converted with a calculation sequence into a final measurement value” (¶ 0025) which is separate from “the processor 204” which executes “the healthcare application 12” (¶ 0030). Because no additional information is given, the disclosure fails to sufficiently describe “a processor configured to execute the healthcare application and determine the measurements based on the raw signals.” As such, this feature constitutes new matter.
Claims 26-27 are rejected as being dependent on claim 21.
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the identified one or more of the plurality of previous measurements" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Claim 11, upon which claim 24 depends recites “analyze the plurality of previous measurements stored on the at least one memory device of the processing device to identify a first set of one or more stored measurements of interest from the plurality of previous measurements, and to prompt the user to input supplemental health data related to a second set of one or more stored measurements of the plurality of previous measurements.” For examination purposes, “the identified one or more of the plurality of previous measurements” is interpreted as the “first set of one or more stored measurements of interest from the plurality of previous measurements” of claim 11.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-2, 4-5, 8, 10-11, 15, 17-18, 21-27, 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a system which is within the four statutory categories (i.e., machine). Claim 11 is drawn to a system which is within the four statutory categories (i.e., machine). Claim 21 is drawn to a measurement device which is within the four statutory categories (i.e., machine).
Independent claim 1 recites…receive the measurements…store the measurements and…instructions…display and receive…supplemental health data related to the measurements…stores a prescription or schedule…prompt a user to take the measurements and input the supplemental health data related to the measurements according to the prescription or schedule…prompt the user to take the measurements according to a first schedule when a current date is prior to a future date and outside of a predefined time period…transition to a second schedule and prompt the user to take the measurements according to the second schedule when the current date is prior to the future date and within the predefined time period, the second schedule causing the prompting of the user to take the measurements to occur more frequently than the first schedule.
Independent claim 11 recites…receiving the measurements…storing a plurality of previous measurements and…instructions…display and receive…supplemental health data related to the measurement…analyze the plurality of previous measurements stored…to identify a first set of one or more stored measurements of interest from the plurality of previous measurements, and to prompt the user to input supplemental health data related to a second set of one or more stored measurements of the plurality of previous measurements, and wherein (i) the second set of one or more stored measurements of the plurality of previous measurements is based on the first set of one or more stored measurements of the plurality of previously measurements, and (ii) the supplemental health data related 
Independent claim 21 recites…storing the measurements and…instructions…display and receive…supplemental health data related to the measurement…(i) prompt a user to take a current measurement, (ii) store the current measurement…, (iii) analyze the plurality of previous measurements, and (iv) prompt the user to input a type of supplemental health data related to the stored current measurement, the type of supplemental health data related to the stored current measurement occurring being based at least in part on an analysis of the plurality of previous measurements.
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “processor” executing a “healthcare application,” the claim encompasses helping a user “[log] health data that provide sufficient information for developing an effective treatment plan, but minimize the amount of effort and inconvenience on the part of the PWD” (¶ 0016), which is described as human activity in the specification. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 has additional limitations (i.e., a measurement device including a port, an analog front end, a processor, at least one memory device; a test sensor; a processing device including at least one memory device (storing computer-readable instructions for a healthcare application), a processor, and a user interface). Claim 11 has additional limitations (i.e., a measurement device including a port, an analog front end, a processor, at least one memory device; a test sensor; a processing device including at least one memory device (storing computer-readable instructions for a healthcare application), a processor, and a user interface). Claim 21 has additional limitations (i.e., a measurement device comprising a port, an analog front end, at least one memory device (storing computer-readable instructions for a healthcare application), a processor, a user interface; a test sensor). Looking to the specifications, the processing 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., processing device including at least one memory device (storing computer-readable instructions for a healthcare application), a processor, and a user interface) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “a measurement device configured to take measurements of a health characteristic” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Weinert et al. (U.S. Patent App. Pub. No. US 2008/0177149 A1) (Weinert: ¶ 0044) and Bousamra et al. (U.S. Patent App. Pub. No. US 2012/0088989 A1) (Bousamra: ¶ 0053), using a measurement device to take measurements of a health characteristic is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Also, the limitations of a “memory device configured to store the measurements” and a “memory device…configured to store the measurements and computer-readable instructions for a healthcare (Weinert: ¶ 0042) and Bousamra et al. (U.S. Patent App. Pub. No. US 2012/0088989 A1) (Bousamra: ¶ 0060; ¶ 0064; ¶ 0068), using a memory device to store information is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Furthermore, storing and retrieving information in memory has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). Also, the limitations of “the processing device configured to receive the measurements from the measurement device” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Weinert et al. (U.S. Patent App. Pub. No. US 2008/0177149 A1) (Weinert: ¶ 0046) and Bousamra et al. (U.S. Patent App. Pub. No. US 2012/0088989 A1) (Bousamra: ¶ 0075), receiving information from a measurement device is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Furthermore, receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2, 4-5, 8, 10, 15, 17-18, 22-27, and 31 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2, 4-5, 10, 17, 22-27, and 31 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 8, 15 further recites the additional elements of “wherein the measurement device communicates wirelessly with the processing device, the processing device is a smart device, and the healthcare application is a mobile application.” Communications between the measurement device and the processing device were previously interpreted as extrasolution activity and determined to constitute well-understood, routine, and conventional elements/functions. Similarly, the limitations of “the measurement device communicates wirelessly with the processing device” only provides the input data for the performance of the abstract idea, and as such, amounts to insignificant extrasolution activity. The “smart device” and “mobile application” are described at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the limitations of “the measurement device communicates wirelessly with the…[mobile] smart device” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Weinert et al. (U.S. Patent App. Pub. No. US 2008/0177149 A1) (Weinert: ¶ 0042; ¶ 0043-0046) and Bousamra et al. (U.S. Patent App. Pub. No. US 2012/0088989 A1) (Bousamra: ¶ 0065), wireless communications with a mobile smart device is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Furthermore, receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). Also, functional limitations further define the analysis and organization of data for the performance of the abstract idea and thus, do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claim 18 further recites the additional elements of “an external server communicatively coupled to the processing device via a network, the external server providing the computer-readable instructions,” which is described at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components and only generally 
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bousamra et al. (U.S. Patent App. Pub. No. US 2012/0088989 A1, hereinafter referred to as "Bousamra").
Regarding (currently amended) claim 21, Bousamra teaches a measurement device configured to take measurements of a health characteristic (Bousamra: ¶ 0053), the measurement device comprising: 
(Bousamra: figure 1, i.e., collection device 24 includes a port to receive biosensor 30; ¶ 0067, i.e., “the collection device 24 can provide a measurement engine 138 for reading a biosensor 140”); 
an analog front end configured to generate raw signals representative of the measurements (Bousamra: ¶ 0067, i.e., “a sample such as for example, of capillary blood, which is exposed to an enzymatic reaction and measured by electrochemistry techniques, optical techniques, or both by the measurement engine 138 to measure and provide a biomarker value”); 
at least one memory device, the at least one memory device storing the measurements (Bousamra: ¶ 0068, i.e., “such data along with a date-time stamp 169 for each measured glucose value and administered insulin dose value is stored in a data file 145 of memory 110 and/or 112”) and computer-readable instructions for a healthcare application (Bousamra: figure 3, i.e., memory 110 includes software 34; ¶ 0060, i.e., “the structured collection procedures 70a, 70b, 70c, 70d may be provided pre-loaded (embedded) in memory of the collection device 24”; ¶ 0064); 
a processor configured to execute the healthcare application and determine the measurements based on the raw signals (Bousamra: ¶ 0062, i.e., “the software 34, which provides instruction codes that causes a processor 102 of the device to implement the methods of the present invention”; ¶ 0068, i.e., “data, comprising at least the information collected by the biosensor 140, is provided by the measurement engine 138 to the processor 102 which may execute a computer program stored in memory 110 to perform various calculations and processes using the data…the results of the calculation and processes by the processor 102 using the data is herein referred to as self-monitored data. The self-monitored data may include, but not limited thereto, the glucose values of a patient 12”); and 
a user interface, the healthcare application being configured to display and receive, via the user interface, supplemental health data related to the measurement (Bousamra: figure 3, element 146, i.e., “User interface”; ¶ 0069), 
wherein the at least one memory device stores a plurality of previous measurements (Bousamra: ¶ 0068, i.e., “such data along with a date-time stamp 169 for each measured glucose value and administered insulin dose value is stored in a data file 145 of memory 110 and/or 112”), and wherein the healthcare application is configured to: 
(i) prompt a user to take a current measurement (Bousamra: ¶ 0155, i.e., “the processor 102 evaluates the whether entry criterion(s) 226 is met in step 318 to begin the structured collection procedure 70 selected to obtain biomarker data”; ¶ 0166, i.e., “the processor 102 provides a request 240 on the display 108 for the patient to take a measurement, e.g., a blood glucose measurement”), 
(ii) store the current measurement in the at least one memory device (Bousamra: ¶ 0068, i.e., “such data along with a date-time stamp 169 for each measured glucose value and administered insulin dose value is stored in a data file 145 of memory 110 and/or 112”), 
(iii) analyze the plurality of previous measurements (Bousamra: ¶ 0090, i.e., “after the sample is taken, the processor 102 can assess the received data for reasonableness using other adherence (acceptance) criterion(s). For example, based on prior data”), and 
(iv) prompt the user to input a type of supplemental health data related to the stored current measurement (Bousamra: ¶ 0090, i.e., “the received value was of 340 mg/dl, and thus fails such adherence (acceptance) criteria since being out of the predefined range for an acceptable value. In such an example, an adherence event 242 occurs”; ¶ 0109, i.e., “upon occurrence of an adherence event 242 due to the associated adherence criterion 224 for an event 237 not being met or satisfied, the processor 102 may require one or more additional actions to be performed as a consequence. For example, the processor 102 may prompt on the display 108 additional information to the patient, and/or prompt a question”), the type of supplemental health data related to the stored current measurement being based at least in part on an analysis of the plurality of previous measurements (Bousamra: ¶ 0090, i.e., “based on prior data, a fasting bG sample should be between 120-180 mg/dl, but the received value was of 340 mg/dl, and thus fails such adherence (acceptance) criteria since being out of the predefined range for an acceptable value”; ¶ 0092, i.e., “biomarker within a predetermined range calculated as an offset from a prior biomarker value”; ¶ 0109).
Regarding (previously presented) claim 26, Bousamra teaches the system of claim 21, wherein each of the plurality of previous measurements has a value within a range (Bousamra: ¶ 0090, i.e., Examiner interprets the “prior data…fasting bG sample…between 120-180 mg/dl” as the claimed value within the range…the predefined range for an acceptable value), and the current measurement has a value outside of the range (Bousamra: ¶ 0090, i.e., “the received value was of 340 mg/dl…being out of the predefined range for an acceptable value”).
Regarding (previously presented) claim 27, Bousamra teaches the system of claim 21, wherein each of the plurality of previous measurements is a morning measurement (Bousamra: ¶ 0090, i.e., “the collection of fasting blood glucose reading the following morning”; ¶ 0150, i.e., “a typical patient with Type 2 diabetes may measure his/her blood glucose once per day after waking up in the morning”), and wherein the current measurement is an evening measurement (Bousamra: ¶ 0150, i.e., “the physician recommends that the person goes through three days of intensified glucose monitoring, and selects the structured collection procedure…during these three days collection events 237 are defined with a number bG measurement requests 240 such that the patient can be requested by the processor 102 to measure his/her blood glucose…at bedtime”).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 8, 10-11, 15, 17-18, 22-25, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Weinert et al. (U.S. Patent App. Pub. No. US 2008/0177149 A1, hereinafter referred to as "Weinert") in view of Bousamra et al. (U.S. Patent App. Pub. No. US 2012/0088989 A1, hereinafter referred to as "Bousamra").
Regarding (currently amended) claim 1, Weinert teaches a system comprising: 
a measurement device configured to take measurements of a health characteristic (Weinert: figure 1, element 34, i.e., “PG measuring device”; ¶ 0044), the measurement device including: 
a port configured to receive a test sensor (Weinert: figure 2, i.e., “SR” (strip reader) 33 receives strip 35; ¶ 0044); 
an analog front end configured to generate raw signals representative of the measurements (Weinert: ¶ 0044, i.e., “signals produced by the strip reader 33”); 
a processor configured to determine the measurements based on the raw signals (Weinert: ¶ 0044, i.e., “the processor 31 is configured in a conventional manner to process signals produced by the strip reader 33, and to display on the display unit 37 a value corresponding to the glucose concentration”); and 
a processing device communicatively coupled to the measurement device (Weinert: figure 1, element 16, i.e., “Patient electronic device”; ¶ 0046), the processing device configured to receive the measurements from the measurement device (Weinert: ¶ 0046, i.e., “glucose concentration information may be provided to the processor 18 of the patient electronic device 16”), the processing device including at least one memory device (Weinert: figure 1, element 20, i.e., “Memory”; ¶ 0041), a processor (Weinert: figure 1, element 18, i.e., “Processor”; ¶ 0041), and a user interface (Weinert: ¶ 0058), the at least one memory device of the processing device being configured to store the measurements and computer-readable instructions for a healthcare application (Weinert: ¶ 0042, i.e., “the memory unit 20 includes, in the illustrated embodiment, sufficient capacity to store data and one or more software algorithms executable by the processor 18. In some embodiments, as will be described hereinafter, the memory unit 20 may include a database in which collected patient information is stored”), the processor executing the healthcare application (Weinert: ¶ 0042, i.e., “software algorithms executable by the processor 18”), the healthcare application being configured to display and receive, via the user interface, supplemental health data related to the measurements (Weinert: figure 5, i.e., Examiner interprets the “insulin delivery information,” “meal information,” “physical state information,” and “comments” as the claimed supplemental health data because it is related to the “PG information” which is the claimed measurements; ¶ 0058, i.e., “at least one algorithm executable by the processor 18 to present instructions to the patient via the patient interface device for collecting the patient information from the patient via the input device”; ¶ 0066; ¶ 0081), 
wherein the at least one memory device of the processing device stores a prescription or schedule and the healthcare application is configured to prompt a user to take the measurements and input the supplemental health data related to the measurements according to the prescription or schedule (Weinert: ¶ 0056, i.e., “at least one of the devices of the system is programmed to provide for patient input of specific lifestyle information, typically in real-time, pseudo-real-time or on a periodic, e.g., daily, basis…the programming may be carried out in a manner that notifies the patient whenever at least certain types of information should be entered into the system 10 or 10', and/or guides the patient through specific information collection scenarios. In any case, the programming of the at least one device of the system results in presenting to the patient of one or more instructions for entering patient information”; ¶ 0057, i.e., “a memory having stored therein at least one algorithm executable by the processor to present instructions to the patient via the patient interface device for collecting the patient information from the patient via the input device”), 
Yet, Weinert does not explicitly teach, but Bousamra teaches, in the same field of endeavor,
…the measurement device including: 
at least one memory device configured to store the measurements (Bousamra: ¶ 0068, i.e., “such data along with a date-time stamp 169 for each measured glucose value and administered insulin dose value is stored in a data file 145 of memory 110 and/or 112”); and 
wherein the healthcare application is configured to prompt the user to take the measurements according to a first schedule when a current date is prior to a future date (Bousamra: ¶ 0155, i.e., “the processor 102 evaluates the whether entry criterion(s) 226 is met in step 318 to begin the structured collection procedure 70 selected to obtain biomarker data…In step 320, the processor 102 specifies requests 240 according to their associated timing 238 for each event 237 in the schedule of events 222 for the structured collection procedure 70. It is to be appreciated that the schedule of events 222 provides a sampling plan for biomarker data collection that is performed by the processor 102 to obtain biomarker data in a predefined context”; ¶ 0187, i.e., Examiner interprets “the entry criteria can comprise…a relative date a time (such as 3 weeks before the next office visit)” as the claimed future date) and outside of a predefined time period (Bousamra: ¶ 0168, i.e., Examiner interprets the “pre-defined period” during which “the provided reminder or prompt can be `snoozed`” as the claimed predefined time period), and 
wherein the healthcare application is configured to transition to a second schedule and prompt the user to take the measurements according to the second schedule when the current date is prior to the future date and within the predefined time period (Bousamra: ¶ 0168, i.e., “provide the snooze option as well as a selectable time interval (e.g., 1-60 minutes, etc.) and a selectable number of times (e.g., 1-5, etc.) that the user is permitted to snooze the request 240”; ¶ 0198, i.e., “selecting the delay feature…can cause the processor 102 to prompt the patient 12 again for the event 237 a predefine amount of time after enabling the delay”), the second schedule causing the prompting of the user to take the measurements to occur more frequently than the first schedule (Bousamra: ¶ 0168, i.e., Examiner interprets user being able to “snooze the request” for up to “5” times as the claimed prompting occurring more frequently than the first schedule in which the user is prompted once (i.e., when the user does not snooze)).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the memory in the measurement device and the healthcare application configured to prompt the user to take the measurements according to a first schedule and a more frequent prompting second schedule, as taught by Bousamra, within the system of Weinert, with the motivation to give “the patient…additional time to conduct the measurement” (Bousamra: ¶ 0094).
Regarding (currently amended) claim 2, Weinert and Bousamra teach the system of claim 1, wherein the at least one memory device of the processing device stores the first schedule and the second schedule (Weinert: ¶ 0056, i.e., “at least one of the devices of the system is programmed to provide for patient input of specific lifestyle information, typically in real-time, pseudo-real-time or on a periodic, e.g., daily, basis…the programming may be carried out in a manner that notifies the patient whenever at least certain types of information should be entered into the system 10 or 10', and/or guides the patient through specific information collection scenarios”; ¶ 0057, i.e., Weinert teaches “a memory having stored therein at least one algorithm executable by the processor to present instructions to the patient via the patient interface device for collecting the patient information from the patient via the input device,” which in the context of Bousamra, a person having ordinary skill in the art would have understood could include the first schedule and the second schedule) and the healthcare application prompts the user to input the supplemental health data related to the measurements according to the first schedule and the second schedule (Bousamra: ¶ 0157, i.e., “in the case of biomarker measurements, if the measurement is accepted as valid for the request 240, the software 34 causes the processor 102 to prompt the user to input additional information if needed by the structured collection procedure 70 to provide context 252 for data resulting from the request 240”).
The obviousness of combining the teachings of Weinert and Bousamra are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 4, Weinert and Bousamra teach the system of claim 1, wherein the future date is a date of an appointment with a healthcare provider (Bousamra: ¶ 0187, i.e., “the entry criteria can comprise…a relative date a time (such as 3 weeks before the next office visit)”).
The obviousness of combining the teachings of Weinert and Bousamra are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 5, Weinert and Bousamra teach the system of claim 1, wherein the at least one memory device of the processing device stores the first schedule (Weinert: ¶ 0056, i.e., “at least one of the devices of the system is programmed to provide for patient input of specific lifestyle information, typically in real-time, pseudo-real-time or on a periodic, e.g., daily, basis…the programming may be carried out in a manner that notifies the patient whenever at least certain types of information should be entered into the system 10 or 10', and/or guides the patient through specific information collection scenarios. In any case, the programming of the at least one device of the system results in presenting to the patient of one or more instructions for entering patient information”; ¶ 0057, i.e., “a memory having stored therein at least one algorithm executable by the processor to present instructions to the patient via the patient interface device for collecting the patient information from the patient via the input device”) and a plurality of previous measurements (Weinert: ¶ 0042, i.e., “the memory unit 20 may include a database in which collected patient information is stored”), and the first schedule is defined based on the plurality of previous measurements (Bousamra: ¶ 0132, i.e., “the processor 102 can run calculations on the samples provided within a previous schedule of events 222 or sample grouping 262…assess whether the data is acceptable to permit an adjustment called for by the check 264”; ¶ 0133, i.e., “the result of a check 264 performed by the processor 102 can also result in a status or recommendation being provided by the processor 102 automatically. Such status or recommendation may be e.g., a status of continuing with current parameter values, a recommendation to change particular parameters, a recommendation to change the adherence and/or exit criterion, a status that the processor 102 switched to a secondary adherence and/or exit criterion based on the analysis performed on the data from a prior schedule of events or prior sample grouping”).
The obviousness of combining the teachings of Weinert and Bousamra are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 8, Weinert and Bousamra teach the system of claim 1, wherein the measurement device communicates wirelessly with the processing device (Weinert: ¶ 0043-0045; ¶ 0046, i.e., “a wireless communication link 83 may be established between the communication circuit 28 of the patient electronic device 16 and the patient glucose measuring device 34'”), the processing device is a smart device, and the healthcare application is a mobile application (Weinert: ¶ 0041).
The obviousness of combining the teachings of Weinert and Bousamra are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 10, Weinert and Bousamra teach the system of claim 1, wherein the measurement of the health characteristic is a blood glucose concentration (Weinert: ¶ 0044).
The obviousness of combining the teachings of Weinert and Bousamra are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 11, Weinert teaches a system comprising: 
a measurement device configured to take measurements of a health characteristic (Weinert: figure 1, element 34, i.e., “PG measuring device”; ¶ 0044), the measurement device including: 
a port configured to receive a test sensor (Weinert: figure 2, i.e., “SR” (strip reader) 33 receives strip 35; ¶ 0044); 
an analog front end configured to generate raw signals representative of the measurements (Weinert: ¶ 0044, i.e., “signals produced by the strip reader 33”); 
a processor configured to determine the measurements based on the raw signals (Weinert: ¶ 0044, i.e., “the processor 31 is configured in a conventional manner to process signals produced by the strip reader 33, and to display on the display unit 37 a value corresponding to the glucose concentration”); and 
(Weinert: figure 1, element 16, i.e., “Patient electronic device”; ¶ 0046), the processing device receiving the measurements from the measurement device (Weinert: ¶ 0046, i.e., “glucose concentration information may be provided to the processor 18 of the patient electronic device 16”), the processing device including at least one memory device (Weinert: figure 1, element 20, i.e., “Memory”; ¶ 0041), a processor (Weinert: figure 1, element 18, i.e., “Processor”; ¶ 0041), and a user interface (Weinert: ¶ 0058), the at least one memory device of the processing device storing a plurality of previous measurements and computer-readable instructions for a healthcare application (Weinert: ¶ 0042, i.e., “the memory unit 20 includes, in the illustrated embodiment, sufficient capacity to store data and one or more software algorithms executable by the processor 18. In some embodiments, as will be described hereinafter, the memory unit 20 may include a database in which collected patient information is stored”), the processor being configured to execute the healthcare application (Weinert: ¶ 0042, i.e., “software algorithms executable by the processor 18”) to display and receive, via the user interface, supplemental health data related to the measurement (Weinert: figure 5, i.e., Examiner interprets the “insulin delivery information,” “meal information,” “physical state information,” and “comments” as the claimed supplemental health data because it is related to the “PG information” which is the claimed measurements; ¶ 0058, i.e., “at least one algorithm executable by the processor 18 to present instructions to the patient via the patient interface device for collecting the patient information from the patient via the input device”; ¶ 0066; ¶ 0081), 
Yet, Weinert does not explicitly teach, but Bousamra teaches, in the same field of endeavor,
…the measurement device including: 
at least one memory device configured to store the measurements (Bousamra: ¶ 0068, i.e., “such data along with a date-time stamp 169 for each measured glucose value and administered insulin dose value is stored in a data file 145 of memory 110 and/or 112”); and 
wherein the processing device is configured to analyze the plurality of previous measurements stored on the at least one memory device of the processing device (Bousamra: ¶ 0090, i.e., “after the sample is taken, the processor 102 can assess the received data for reasonableness using other adherence (acceptance) criterion(s). For example, based on prior data”) to identify a first set of one or more stored measurements of interest from the plurality of previous measurements (Bousamra: ¶ 0090, i.e., Examiner interprets the “prior data” of measurements of “a fasting bG sample…between 120-180 mg/dl” as the claimed identified first set of stored measurements”; ¶ 0092, i.e., “calculated as an offset from a prior biomarker value”), and to prompt the user to input supplemental health data related to a second set of one or more stored measurements of the plurality of previous measurements (Bousamra: ¶ 0090, i.e., “the received value was of 340 mg/dl, and thus fails such adherence (acceptance) criteria since being out of the predefined range for an acceptable value. In such an example, an adherence event 242 occurs”; ¶ 0109, i.e., “upon occurrence of an adherence event 242 due to the associated adherence criterion 224 for an event 237 not being met or satisfied, the processor 102 may require one or more additional actions to be performed as a consequence. For example, the processor 102 may prompt on the display 108 additional information to the patient, and/or prompt a question”), and 
wherein (i) the second set of one or more stored measurements of the plurality of previous measurements is based on the first set of one or more stored measurements of the plurality of previously measurements (Bousamra: ¶ 0090, i.e., “based on prior data, a fasting bG sample should be between 120-180 mg/dl, but the received value was of 340 mg/dl, and thus fails such adherence (acceptance) criteria since being out of the predefined range for an acceptable value”; ¶ 0092, i.e., “biomarker within a predetermined range calculated as an offset from a prior biomarker value”), and (ii) the supplemental health data related to the second set of one or more stored measurements of the plurality of measurements provides information related to the first set of one or more stored measurements of the plurality of previous measurements (Bousamra: ¶ 0109, i.e., Examiner interprets information regarding “whether the patient 12 is sick, stressed, or unable to perform the request” as the claimed information related to the first set of stored measurements because it suggest the patient was not sick, not stressed, or able to perform the request for the first set of stored measurements).
The obviousness of combining the teachings of Weinert and Bousamra are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 15, Weinert and Bousamra teach the system of claim 11, wherein the measurement device communicates wirelessly with the processing device (Weinert: ¶ 0043-0045; ¶ 0046, i.e., “a wireless communication link 83 may be established between the communication circuit 28 of the patient electronic device 16 and the patient glucose measuring device 34'”), the processing device is a smart device, and the healthcare application is a mobile application (Weinert: ¶ 0041).
The obviousness of combining the teachings of Weinert and Bousamra are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 17, Weinert and Bousamra teach the system of claim 11, wherein the plurality of measurements of the health characteristic is blood glucose concentrations (Weinert: ¶ 0044).
The obviousness of combining the teachings of Weinert and Bousamra are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 18, Weinert and Bousamra teach the system of claim 11, wherein the system further comprises an external server communicatively coupled to the processing device via a network, the external server providing the computer-readable instructions for the healthcare application for storage in the at least one memory device of the processing device (Bousamra: ¶ 0054, i.e., “software 34 can be…provided either…over the public network 50 and loaded for operation on the patient computer 18, the collection device 24, the clinician computer/office workstation 25, and the handheld computing device 36…the software 34 can also be…accessed remotely through the public network 50, such as from a server 52”; ¶ 0099, i.e., “a structured collection procedure 70 can be chosen automatically by the processor 102 from a plurality of structured collection procedures 70a, 70b, 70c, 70d, such as provided in memory 110 of the collection device 24, memory of the computer 18, 25 and/or from server 52”).
The obviousness of combining the teachings of Weinert and Bousamra are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 22, Weinert and Bousamra teach the system of claim 1, wherein the supplemental health data relates to a physical state, a behavior, health-related events, (Weinert: figure 5, i.e., Examiner interprets the “insulin delivery information,” “meal information,” “physical state information,” and “comments” as the claimed supplemental health data; ¶ 0066).
The obviousness of combining the teachings of Weinert and Bousamra are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 23, Weinert and Bousamra teach the system of claim 1, wherein the measurement is automatically stored by the processing device (Weinert: ¶ 0044, i.e., “the communication circuit 36 may be configured to automatically transfer the glucose concentration value to another electronic device or system”; ¶ 0045, i.e., “the processor 31 may be responsive to establishment of the communication link to automatically determine a glucose concentration value from the signals produced by the sensor portion 39 and to transfer the glucose concentration value to the other electronic device or system, e.g., the patient electronic device 16”; ¶ 0046) and the supplemental health data is manually stored by the processing device (Weinert: ¶ 0058, i.e., “the patient manually enters at least a portion of the patient information…Insulin delivery information may likewise be manually…transferred to the processor 18”).
The obviousness of combining the teachings of Weinert and Bousamra are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 24, Weinert and Bousamra teach the system of claim 11, wherein the measurements of the plurality of previous measurements other than the identified one or more of the plurality of previous measurements have a value within a range (Bousamra: ¶ 0090, i.e., Examiner interprets “the received value…of 340 mg/dl” as the claimed value within a range because the range is “out of the predefined range for an acceptable value” (i.e., values not in the range “120-180 mg/dl”)), and the identified one or more of the plurality of previous measurements has a value outside of the range (Bousamra: ¶ 0090, i.e., Examiner interprets the “prior data…fasting bG sample…between 120-180 mg/dl” as the claimed value outside of the range because “120-180 mg/dl” is outside of the range of unacceptable values (i.e., values not in the range “120-180 mg/dl”)).

Regarding (currently amended) claim 25, Weinert and Bousamra teach the system of claim 1, wherein the at least one memory device of the processing device stores a plurality of measurements (Weinert: ¶ 0042, i.e., “the memory unit 20 may include a database in which collected patient information is stored”), and wherein the processing device is configured to (i) analyze the plurality of measurements responsive to receiving one of the plurality of measurements from the measurement device (Bousamra: ¶ 0090, i.e., “after the sample is taken, the processor 102 can assess the received data for reasonableness using other adherence (acceptance) criterion(s). For example, based on prior data”); (ii) identify a first set of one or more measurements of interest from the plurality of measurements (Bousamra: ¶ 0090, i.e., Examiner interprets the “prior data” of measurements of “a fasting bG sample…between 120-180 mg/dl” as the claimed identified first set of stored measurements”; ¶ 0092, i.e., “calculated as an offset from a prior biomarker value”); (iii) prompt the user, via the user interface, to input supplemental health data related to a second set of one or more measurements of the plurality of measurements (Bousamra: ¶ 0090, i.e., “the received value was of 340 mg/dl, and thus fails such adherence (acceptance) criteria since being out of the predefined range for an acceptable value. In such an example, an adherence event 242 occurs”; ¶ 0109, i.e., “upon occurrence of an adherence event 242 due to the associated adherence criterion 224 for an event 237 not being met or satisfied, the processor 102 may require one or more additional actions to be performed as a consequence. For example, the processor 102 may prompt on the display 108 additional information to the patient, and/or prompt a question”); and (iv) receive, via the user interface, supplemental health data related to the second set of one or more measurements of the plurality of measurements (Bousamra: ¶ 0109, i.e., “to determine whether the patient 12 is sick, stressed, or unable to perform the request e.g., eat the meal, or exercise. If the patient answers "Yes," e.g., via the user interface 146”).
The obviousness of combining the teachings of Weinert and Bousamra are discussed in the rejection of claim 1, and incorporated herein.
Regarding (new) claim 31, Weinert and Bousamra teach the system of claim 11, wherein the first set of one or more measurements of interest are from a first time of day (Bousamra: ¶ 0090, i.e., Examiner interprets when the patient has “been fasting for the last 8 hours” as the claimed first time of day), and the second set of one or more measurements are from a second time of day (Bousamra: ¶ 0090, i.e., Examiner interprets when “the patient 12 has not fasted” as the claimed second time of day), the processing device being configured to select the second time of day based on the first time of day (Bousamra: ¶ 0090, i.e., “if the re-sampling fails too (i.e., not between 120-180 mg/dl), the assessment provided by the processor 102 is that the patient 12 has not fasted”).
The obviousness of combining the teachings of Weinert and Bousamra are discussed in the rejection of claim 1, and incorporated herein.
Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 02/16/2021.
In the remarks, Applicant argues in substance that:
Regarding the 112 rejections, the amendments overcome the rejections.
Regarding the 101 rejections, 
“a measurement device that includes a port configured to receive a test sensor,” “an analog front end4707-6316.2 Page8of17 247082-000418USPX  configured to generate raw signals representative of the measurements,” and “the processor is configured to determine the measurements based on the raw signals” integrates “any abstract claim elements…into a practical application of obtaining more accurate measurements and supplemental health data related to the measurements”;
“the mere fact that independent claims 1, 11, and 21 contain what the Office Action alleges are generic computer components does not mean that independent claims 1, 11, and 21 do not constitute an improvement of the functioning of a computer or another technology” and “features such as a port configured to receive a test sensor, and an analog front end configured to generate raw data representative of the 
Regarding the 103 rejections, “Cocosila does not disclose, teach, or suggest that reminders should become more frequent as the user gets closer to an appointment. Cocosila discloses these three different reminder protocols that are utilized in the study, but none of these three protocols increases the frequency of the reminders once the user gets closer in time to their appointment” because 
“First, Cocosila does not disclose, teach, or suggest anything about using a specific protocol as the user gets closer to their appointment,” “Second, the reinforcing and correcting protocols both include reminders sent less frequently than the basic protocol,” “Third, as noted above, the study of Cocosila itself essentially combines the three base protocols (basic, reinforcing, and correcting) to form the two actual protocols that are tested in the study”;
“the Office Action's proffered motivation for the skilled person to combine Johnnie and Cocosila would not motivate the skilled person to create the claimed system.”
Regarding the 103 rejections, Pacione fails to teach “wherein the processing device is configured to analyze the plurality of previous measurements to identify a first set of one or more measurements of interest from the plurality of previous measurements, and to prompt the user to input supplemental health data related to a second set of one or more measurements of the plurality of previous measurements, and wherein (i) the second set of one or more measurements of the plurality of previous measurements is based on the first set of one or  more   measurements of  the plurality  of  previously measurements, and (ii) the supplemental health data related to the second set of one or more measurements of the plurality of measurements provides information related to the first set of one or more measurements of the plurality of previous measurements” because “the un-captured data from the time period when the user was not wearing the armband cannot be the claimed second set of measurements, and that the 
In response to Applicant’s argument that (a) regarding the 112 rejections, the amendments overcome the rejections:
It is respectfully submitted that Examiner withdraws the aforementioned 112 rejections from the Office Action dated 11/13/2020.
In response to Applicant’s argument that (b) regarding the 101 rejections:
“a measurement device that includes a port configured to receive a test sensor,” “an analog front end4707-6316.2 Page8of17 247082-000418USPX  configured to generate raw signals representative of the measurements,” and “the processor is configured to determine the measurements based on the raw signals” integrates “any abstract claim elements…into a practical application of obtaining more accurate measurements and supplemental health data related to the measurements”:
It is respectfully submitted that Applicant argues “a practical application of obtaining more accurate measurements and supplemental health data related to the measurements.” While the specification need not explicitly set forth the improvement, the as-filed disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. See MPEP § 2106.04(d)(1) and 2106.05(a).The specification only mentions alleged improvements of: “By making the collection of health data more efficient and convenient, PWDs are encouraged to provide health data resulting in more accurate analysis and effective treatment” (¶ 0018); “convenience and accuracy in delivering the HCP's guidance…make logging instructions in the patient electronic medical records more accurate and less manually intensive” (¶ 0041; ¶ 0046). However, this is interpreted as the abstract idea of obtaining more data according to a schedule, which may 
“the mere fact that independent claims 1, 11, and 21 contain what the Office Action alleges are generic computer components does not mean that independent claims 1, 11, and 21 do not constitute an improvement of the functioning of a computer or another technology” and “features such as a port configured to receive a test sensor, and an analog front end configured to generate raw data representative of the measurements…are not generic computer components, and allow the measurements to be obtained, which could not be done by a human being” which “improve the functionality of measurement devices and systems that include measurement devices”: 
It is respectfully submitted that while the recitation of “generic computer components” in claims do not necessarily indicate that the claims “do not constitute an improvement of the functioning of a computer or another technology,” Applicant fails to specify what the “improvement” is and how the claims contribute to the improvement.
Although the claims recite “features such as a port configured to receive a test sensor, and an analog front end configured to generate raw data representative of the measurements,” the measurement device including the port and the analog front end are described at a high level of generality (¶ 0021-0026), such that it only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim, and thus do not integrate the abstract idea into a practical application. 
Applicant argues “independent claims 1, 11, and 21 improve the functionality of measurement devices and systems that include measurement devices” but fails to specify how the measurement devices and systems are improved. As recited, the claims only use the measurement device in its ordinary capacity to take measurements of a health characteristic (i.e., data gathering), and thus do not integrate the abstract idea into a practical application.

In response to Applicant’s argument that (c) regarding the 103 rejections, “Cocosila does not disclose, teach, or suggest that reminders should become more frequent as the user gets closer to an appointment. Cocosila discloses these three different reminder protocols that are utilized in the study, but none of these three protocols increases the frequency of the reminders once the user gets closer in time to their appointment”; and (d) regarding the 103 rejections, Pacione fails to teach “wherein the processing device is configured to analyze the plurality of previous measurements to identify a first set of one or more measurements of interest from the plurality of previous measurements, and to prompt the user to input supplemental health data related to a second set of one or more measurements of the plurality of previous measurements, and wherein (i) the second set of one or more measurements of the plurality of previous measurements is based on the first set of one or  more   measurements of  the plurality  of  previously measurements, and (ii) the supplemental health data related to the second set of one or more measurements of the plurality of measurements provides information related to the first set of one or more measurements of the plurality of previous measurements”: 
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time. As such, Applicant's remarks with regard to Cocosila, Pacione, and the other cited prior art references are moot in light of the inclusion of the teachings of Bousamra and Weinert, as addressed in the above Office Action. It is respectfully submitted that the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317. The examiner can normally be reached on M-Th 8-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626 


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626